Title: To Thomas Jefferson from Arthur Campbell, 15 January 1781
From: Campbell, Arthur
To: Jefferson, Thomas



Sir
Washington County Janr. 15. 1781

The Militia of this, and the two Western No. Carolina Counties, have been fortunate enough to frustrate the designs of the Cherokees. On my reaching the frontier, I found the Indians meant to annoy us by small parties and carry off Horses. To resist them effectually, the apparently best measure was to transfer the War without delay to their own border. To raise a force sufficient and provide them with Provisions and other necessaries, seem’d to be a work of time, that would be accompanied with uncommon difficulties, especially in the Winter season; our situation was critical, and nothing but an extraordinary effort could save us, and disappoint the views of the enemy: all the miseries of 1776 came fresh in remembrance, and to avoid a like scene, men flew to their arms, and went to the field. The Wattago [Watauga] Men under Lieut. Col. Seveir first marched, to the amount of about 300, the Militia of this, with that of Sullivan County, made 400 more, the place of rendezvous was to be on this side the French-River, call’d also  French-Broad or the Equoam properly the main branch of the Cherokee River. Colo. Seveir with his men got on the path before the others, and by means of some discoveries made by his Scouts, he was induced to cross the River in pursuit of a party of Indians, that had been coming towards our settlements. On the 16th of December, he fell in with the party, since found to consist of 70 Indians, mostly from the Town of Chote, out of which was killed 13, and he took all their Baggage &c. in which were some of Clintons Proclamations and other documents expressive of their hostile designs against us.
After this action the Wattago Corps thot proper to retreat into an Island of the River. The 22d. I cross’d the French-River, and found the Wattago Men in great want of Provisions; we gave them a supply from our small stock; and the next day made a forced march towards the Tenasee. The success of the enterprize seemed to rest on our safely reaching the further bank of that River; as we had information the Indians had obstructed the common fording places, and had a force ready there to oppose our crossing. The morning of the 24th. I made a feint towards the Island Town, or Dragging-Canoes Town the lowermost on the River, and with the main Body pass’d the River without resistance at Timotlee. We were now discovered, such of the Indians we saw, seemed to be flying in consternation. Here I divided my force, sending a part to attack the Towns below, and with the other, I proceeded towards their principal Town Chote. Just as I passed a defile above Toque, I observed the Indians in force, stretching along the Hills below Chote, with an apparent design to attack our Van then within their view; but the main body too soon came in sight, for me to succeed in decoying them off the Hills; so they quietly let us pass on in order, without firing a Gun, except a few scattering shot at our Rear, at a great distance from the Clefts. We soon were in possession of their beloved Town, in which we found a welcome supply of Provisions. The 25th. Major Martin went with a Detachment, to discover the rout the enemy were flying off by; he surprized a party of Indians, took one Scalp, and seventeen Horses loaded with Cloathing, Skins, and House furniture; he discovered that most of the fugitives were making towards Telico, and the Hiwasee. The same day Capt. Crabtree of the Virginia Regiment was detached with 60 Men to burn the Town of Chilhowee; he succeeded in seting fire to that part of it situated on the South side the river, altho in the time, he was attacked by a superior force. He made his retreat good. The 26th. Major Tipton of the Carolina Corps were  detached with 150 mounted Infantry, with orders to cross the River, dislodge the enemy on that side, and destroy the Town of Telassee; at the same time, Major Gilbert Christian with 150 foot who were to patrol the Hills on the South side Chilhowee, and burn the remaining part of that Town. This party did their duty well; killed three Indians and took nine Prisoners: the Officer of the Horse, by an unmilitary behaviour, failed in crossing the River. This trip took two days, in the time, the famous Indian Woman Nancy Ward came to Camp, she gave us various intelligence, and made an overture in behalf of some of the Cheifs for Peace; to which I then evaded giving an explicit answer, as I wished first to visit the vindictive part of the nation, mostly settled at Hiwasee, and Chistowee; and to distress the whole, as much as possible, by destroying their habitations and Provisions. The 28th. we set fire to Chote, Scitigo, and little-Tuskeego, and moved our whole force to a Town on Telico River called Kai-a-tee, where I intended a Post, for to secure a Retreat, and to lay up Provisions in. This evening Major Martin on returning from a patrol, attacked a party of Indians, killed two, and drove several into the River. The same evening in another skirmish, we lost Capt. James Elliott, a gallant young Officer, being the first, and only Man the enemy had power to hurt on the Expedition. The Indians lost three men on the occasion. The 29th. I set out for Hiwasee, distant about forty Miles, leaving at Kai-a-tee, under Major Christian a Garrison of 150 Men. The 30th. we arrived at the Hiwasee, and found the Town of the same name abandoned; in patroling the environs, we took a sensible young warrior, who informed us that a Body of Indians with M’Donald the British Agent, and some Tories were at Chistowee, twelve miles distant, waiting to receive us. I had reason to believe the enemy had viewed us from the Hills above Hiwasee; for which reason, I ordered our Camp to be laid off, fires kindled and other shews made as if we intended to stay all night. At dark we set out with about 300 Men (the Wattago Men refusing to go farther) crossing the River at an unexpected Ford, and that night got near the Town. Early in the morning of the 31st. we found that the enemy had fled in haste the evening before, leaving behind them, as they had done at the other Towns, almost all their Corn and [ot]her Provisions, together with many of their utensils for agriculture, and all their heavy houshold furniture with part of their stocks of Horses, Cattle, and Hogs. These Towns I expected would have been contended for with obstinacy; as most of the Chickamogga People had removed hence, after their visitation in  1779. Our Troops becoming impatient, and no other object of importance being in view, it was resolved to return homewards. Major Martin with a detachment were ordered by Sattoga, and the other Towns on Telico-River. In his rout, he took four prisoners, from whom he learnt, that several of the Cheifs, had met a few days before in order to consult on means to propose a Treaty for Peace. As I found the enemy were humbled, and to gain time, I took the liberty to send the Cheifs a message, a Copy of which I send herewith, as the fulfilment thereof will require your Excellencies further Instructions; and in which I expect N. Carolinia will assist, or that Congress will take upon themselves the whole. I believe advantageous promises of Peace may easily be obtained, with a surrender of such an extent of Country that will defray the Expences of the War; but such terms will be best ensured by placing a Garrison of two hundred Men, under an active Officer, on the banks of the Tenasee.
Our whole loss on this Expedition was one Man killed by the Indians, and two wounded by accident. It would have been very pleasing to the Troops to have met the whole force of the nation at once, on equal grounds; but so great was the panic that seized them, after seeing us in order over the Tenasee, that they never ventured themselves in sight of the Army, but on rocky clefts, or other inaccessable ground to our Mounted Infantry. By the Returns of the Officers of different detachments we killed 29 Men, and took 17 Prisoners, mostly Women and Children. The number of wounded is uncertain. Besides these we brought in the Family of Nancy Ward, who for their good offices, we considered in another light. The whole are in Major Martins care at the Great-Island, until the sense of Government is known how they are to be disposed of. The Towns of Chote, Scittigo, [,] Chilhowee, Toque, Mieliqua, Kai-a-tee, Sattoogo, Telico, Hiwasee and Chistowee all principal Towns, besides some small ones, and several scattering settlements, in which were upwards of One thousand Houses, and not less than fifty thousand Bushels of Corn, and large quantities of other kinds of Provisions, all of which, after taking sufficient subsistance for the army, whilst in the Country and on its return, were committed to [the] flames, or otherwise destroyed. No place in the Over H[ill?] Country remained unvisited, except the small Town of Telassee, a scattering settlement, in the neighbourhood of Chickamogga, and the Town of Caloogee situated on the sources of the Mobile. We found in Okana-Stote’s Baggage, which he left behind in his fright, various manuscripts, copies of  Treaties, Commissions, Letters, and other Archives of the nation, some of which shews the double game that People have been carrying on, during the present War. There seem’d to be not a man of honor among the Cheifs, except him of Kai-a-tee, whom I would willingly have discriminated had it been in my power. Never did a people so happily situated, act more foolishly in loosing their livings, and their Country, at a time an advantageous neutrality was held out to them, but such is the consequences of British seduction.
The enemy in my absence did some mischief in Pow[ell’s] Valley and on the Kentucky path near Cumberland Gap; besides three Children that they Scalped on Holstein; one of the perpetrators of which, we knock’d up on our return, and retook a number of Horses. The Botetourt and Montgomery Militia were too slow in their movments to do any service.
The Virginia Militia that served with me on this Expedition, expects to be paid in the same manner with those that served last year in Carolinia.
What Provisions were needed on our seting out, were purchased on short credit, which I trust will be punctually paid on the first application.
Your Excellency will please to excuse the length of this narration. I thought it my duty to give a circumstantial detail of Facts, as the undertaking had something singular in [it] and may lead to important consequences.
I am Sir Your most Obedient & very Humble Servant,

Arthur Campbell

